Citation Nr: 0635245	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-14 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two siblings


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an evaluation 
in excess of 30 percent for PTSD.  Thereafter, the veteran 
perfected his appeal.  

In an April 2006 rating determination, the RO increased the 
veteran's disability evaluation from 30 to 50 percent 
effective the date of the veteran's claim.  

In a June 2003 statement in support of claim, the veteran 
again requested a total rating based upon individual 
unemployability.  The grant of a 100 percent rating in this 
decision renders the claim for total rating moot from the 
effective date of the 100 percent rating.  VAOPGCPREC 6-99, 
64 Fed. Reg. 52375(1999).


FINDING OF FACT

The veteran's service connected psychiatric disability is 
manifested by total occupational impairment, and symptoms 
that approximate total social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

PTSD

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A 30 percent evaluation is assigned for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2006).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM IV, See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

At a September 2000 VA examination, the veteran reported that 
he was not working at that time.  He reported that he had a 
lot of fear and concern about his back.  He stated that he 
had bad dreams, bad thoughts, nervousness, and jumpiness.  He 
indicated that he was generally nervous and that he had a bad 
attitude.  

The veteran noted taking several medications to control his 
symptoms.  He stated that the medications helped him off and 
on.  He reported no cessation of symptoms and stated that he 
was unable to work when the symptoms were active.  The 
veteran indicated that employers did not want him around and 
he stated that they fired him because he had a bad attitude.  
He reported that he was jumpy and nervous and that was why he 
could not work.  The veteran stated that he was not able to 
keep a job for more than six months.  He noted that he would 
start the job and do pretty well but then he would become 
stressed and unable to cope and go back to the job.  

The veteran stated that he woke up quite often during the 
night and that he had a difficult time going back to sleep.  
He noted that he was often frightened during the night.  He 
had ongoing difficulty with relationships, including that 
with his family.  The veteran reported that he was very 
upsetting to his family.  He noted that he heard gun shots 
and saw people around him and behind him when asked about 
auditory and visual hallucinations.  He further reported 
forgetting where he would place something.  

The veteran stated that this happened a lot and it scared 
him.  He noted that he was afraid that he was going to 
tragically end his life when asked about suicidal ideation.  
The veteran indicated that his mood was very aggressive at 
times.  He stated that he could not stand noise and noted 
that he was hot tempered.  The veteran reported that when he 
became hot tempered he was unreasonable.  

The examiner noted that previous personality testing had 
revealed depressive features, poor self confidence, low self 
esteem, pessimism, and dysphoria.  It also evidenced social 
alienation on reality testing.  There were also indices of 
resentfulness directed toward those in authority.  There was 
further evidence of nonconforming behavior.  

The examiner said that the veteran's condition with respect 
to PTSD remained unchanged, irrespective of his recent loss 
of employment.  He noted that the veteran's PTSD condition 
remained prominent and relatively severe, but an increase in 
symptomatology was not the proximal cause of loss of 
employment.  A diagnosis of PTSD, chronic, moderately severe, 
was rendered.  The examiner assigned a GAF score of 49, and 
noted moderate to serious symptoms.  

At his May 2004 hearing, the veteran testified that he had 
last worked 12 years ago.  The veteran testified that he left 
his last employment because of PTSD and neck problems.  He 
stated that he could not get along with any of his fellow 
workers.  He had been asked to leave or be fired by his 
previous employers.  He indicated that he had thoughts of 
suicide at times.  He also reported having thoughts of 
killing others.  He stated that he was easily irritated and 
that he had hallucinations about every other day.  He noted 
that he knew others were around him as he felt his skin 
crawling.  

The veteran also reported hearing voices when no one was 
around.  He also noted waking up at night and checking all 
the doors to see if they were locked.  He further testified 
as to having memory loss, including the names of close 
relatives.  The veteran reported having no friends.  The 
veteran's sister noted witnessing a flashback.  She stated 
that he would go running through the house like he was in 
another world.  The veteran's other sister testified that his 
disposition changed upon his return from Vietnam to that of 
irritability and wanting to fight.  She also noted witnessing 
the veteran having a flashback.  

Treatment records obtained in conjunction with the veteran's 
claim, including those received from the Social Security 
Administration (SSA) in conjunction with his claim for SSDI 
benefits, reveal that the veteran's PTSD was noted to be 
causing severely impaired functioning across all domains at 
the time of February, May, June and August 2000 visits.  

In a February 2001 decision, the SSA found the veteran to be 
disabled as a result of mild mental retardation, degenerative 
disc disease status post cervical discectomy and fusion, and 
neurodermatitis.  

At a November 2002 VA outpatient treatment visit, the veteran 
was noted to be unkempt.  He was alert and oriented to time, 
person, place, and situation.  The veteran was cooperative 
and in no acute distress.  He was defensive.  His speech was 
noted to be under-productive but was logical and goal 
oriented.  Thought content was normal and delusions were 
absent as were hallucinations.  The veteran was noted to be 
irritable.  There was no suicidal or homicidal risk.  
Immediate recall, recent memory, and remote history, were 
moderately impaired.  The veteran was noted to have general 
intellect, judgement, and abstract reasoning.  An Axis I 
diagnosis of PTSD was rendered.  The examiner assigned a GAF 
score of 45 and it was noted that the highest GAF score in 
the past year was 48.  

The veteran was afforded an additional VA examination in 
December 2005.  At the time of the examination, the veteran 
reported that he was still receiving treatment at a VAMC.  He 
remained on certain medications for the control of his mood.  
He had maintained sobriety for the past eight years.  He 
stated that he frequently felt like someone was following 
him, and that he had to curse to keep them at bay.  He also 
frequently saw an unidentified man out of the side of his 
eye.  The veteran indicated that he would come home and see 
the man hiding in the bushes.  He experienced a lot of 
anxiety as a result of this.  He frequently checked his home 
for safety and had used a gun in the past to patrol his 
house.  He woke up a lot at night especially when he saw the 
figure of a man.  The veteran often felt angry and upset 
about Vietnam but he had been more able to control his temper 
since he achieved sobriety.  He avoided people altogether and 
felt uncomfortable around them.  

The veteran stated that he had never been married and that 
this was so because he had no patience and was distrustful.  
He currently lived with his sister in their parents' home.  
The veteran indicated that his fear of authority figures and 
disillusionment from Vietnam were the reasons for his 
employment difficulties.  

He preferred fishing by himself and tried to do this on a 
daily basis.  His sister helped him a lot and did all the 
cooking and cleaning.  She also reminded him about his 
medications and appointments.  She took him to church but he 
was not very social.  He was able to drive and manage his own 
funds.  He noted that anger and irritability had continued to 
be problems for him but that he had had no physical fights 
over the past two years as his impulse control had improved 
with sobriety.  

Mental status examination revealed that the veteran's 
grooming was adequate.  His eye contact was appropriate.  His 
speech was of normal rate and rhythm.  He endorsed some 
visual hallucinations, which seemed to be related to feeling 
threatened and vulnerable.  He saw a shadowy figure out of 
the corner of his eye at different times and places.  He 
endorsed suicidal and homicidal ideations at times but 
reported that he was better able to redirect this line of 
thought since he had achieved sobriety.  He showered when he 
felt like it but was able to keep up with his daily 
activities with his sister's reminders.  

The veteran reported difficulty with short-term memory.  He 
was oriented times 4.  He indicated that he did not 
experience crying spells and exhibited none during the 
interview.  He did have problems with irritability and 
concentration.  He identified the current president and 
correctly performed serial subtractions by threes.  He could 
not spell world forwards or backwards.  He noted frequent 
feelings of anxiety but did not endorse panic attacks.  He 
had low energy, low motivation, and experienced frequent 
feelings of disillusionment.  His sleep was interrupted by 
frequent awakening.  

The examiner noted that the veteran was troubled by intrusive 
memories of Vietnam and bad dreams.  His sleep was 
interrupted and he was distrustful, socially avoidant, and 
had had trouble with intimacy since returning from Vietnam.  
He was also avoidant of reminders of the war.  The veteran 
was hypervigilant and engaged in frequent checking behaviors 
about the safety of his house.  He was disillusioned and 
blamed the people who sent him to Vietnam for his problems.  
This had led him to have chronic problems with authority 
figures.  Axis I diagnoses of PTSD, moderate severity, and 
major depressive episodes, recurrent, with psychotic 
features, were rendered.   The examiner noted that the 
veteran had limited socialization and recreation and that he 
was presently unemployed and living with his sister, who 
helped manage some of his care.  A GAF score of 45 was 
assigned.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

The veteran has been unemployed at all times during the 
course of this appeal.  He has been assigned GAF scores that 
denote an inability to maintain employment.  While 
psychiatric disabilities other than PTSD have been 
identified, all have been evaluated as a single service 
connected entity, and no examiner has distinguished service 
connected and non-service connected disability.  Cf.  
Mindenhall v. Brown, 7 Vet App 271 (1994).

The veteran does not have total social impairment inasmuch as 
he lives with his sister and attends church.  He was not, 
however, very social at church, and has reported difficulties 
getting along with family members, presumably including his 
sister.  His symptoms thus approximate total social and 
occupational impairment.  38 C.F.R. § 4.7, 4.21 (2006).  The 
criteria for a 100 percent rating are therefore met.


ORDER

A 100 percent evaluation for PTSD is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


